Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered.  Applicant has argued that Kato includes a substituent A1 on phenyl ring A and substituent A1 on phenyl ring C, while the instant claim formula 1 include substituent Ar2 on a phenyl ring, the other phenyl ring which is terminal is unsubstituted.  This argument is respectfully found to be not persuasive because Kato discloses A1 and A2 can be a hydrogen atom  ( last 2 paragraphs of first col. of page 218 of Kato), although A1 and A2 cannot both be hydrogen (top of the second column of page 218 of Kato).  This structure does not seem to be excluded from the claimed structure, as in the claimed structure n can be zero (0) (last line of claim 1 of the present application).  Applicant has also argued that Kato does not discloses a 5-cycle core that includes 5-membered ring containing N atoms and a second interior 5-membered ring containing not heteroatom.  This argument is respectfully found to be not persuasive because Kato discloses  X5 and X6 in formula 5 of claim 2 of Kato each independently represent N-R1 or CR2R3, where R1, R2, R3 each independently represent an alkyl group having 1 to 20 carbon atoms (claim 2, the portion in the second column of page 217).  Therefore, the structure of the compound disclosed by Kato corresponds to the compound of claim 1 of the present application.  With respect to the teaching of a dimer by Kato, it is well known in the art that a dimer is expected to have similar injection/transporting properties to the monomer.  



Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Kato et al (US 2009/0309488 A1)(“Kato”).
Kato discloses a compound  5 in claim 2 of Kato, shown below,  in which X.sub.5 and X.sub.6 can be N-R.sub.1 and the other of X.sub.5 or X.sub.6 can be CR.sub.2R.sub.3, in which R.sub.2 and R.sub.3 can be alkyl group having 1 to 20 C atoms, and the other definitions in the structure are given .
And Kato discloses b is a benzene ring , and Kato also discloses  above that R.sub.1, which is included in N-R.sub.1 and corresponds to  Ar.sub.1 is phenyl (page 3 of Kato reproduced  above of the Office Action, first and second para. of claim 2 of Kato reproduced above on page 3 of the Office Action).  And Kato discloses the other of X.sub.5 or X.sub.6 is O (the first four lines at the top of the second column of page 4 above of the Office Action) and Kato also discloses L is a single bond (next to last para. in claim 2 of Kato, reproduced  on the third page of the Office Action as shown .  


    PNG
    media_image1.png
    916
    336
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    911
    594
    media_image2.png
    Greyscale


        Re claim 2:  Kato discloses a compound which corresponds to the compound in claim 2 of the present application, the compound 5 in claim 2 of Kato corresponding to the claim 2 of the present application for the reasons stated above in the rejection of claim 1 above.
         Re claim 3:  Kato discloses Ri and R2 can be methyl, as Kato discloses R1 and R2 may be alkyl with 1 C (the second paragraph of claim 2 of Kato discloses X.sub.5 and X.sub.6 may be CR.sub.2R.sub.3, in which R.sub.2 and R.sub.3 may be alkyl having 1 carbon atom (second para. of claim 2 of Kato, reproduced on page 3 of the present Office Action).
           Re claim 6:  Kato discloses an organic light emitting device including a first electrode, a second electrode, and one or more organic material layers between the electrodes (para. 0035-0038including a compound as disclosed by Kato as stated in the rejection of claim 1 above (para. 0032-0038).
            Re claim 7:  :  Kato discloses an organic light emitting device including a first electrode, a second electrode, and one or more organic material layers between the electrodes (para. 0035-0038including a compound as disclosed by Kato as stated in the rejection of claim 2 above (para. 0032-0038).
            Re claim 8:   Kato discloses an organic light emitting device including a first electrode, a second electrode, and one or more organic material layers between the electrodes (para. 0035-0038including a compound as disclosed by Kato as stated in the rejection of claim 3 above (para. 0032-0038).
             Re claim 9:  Kato discloses an organic light emitting device including a first electrode, a second electrode, and one or more organic material layers between the electrodes (para. 0035-0038including a compound as disclosed by Kato as stated in the rejection of claim 4 above (para. 0032-0038).
                 Re claim 10:   Kato discloses an organic light emitting device including a first electrode, a second electrode, and one or more organic material layers between the electrodes (para. 0035-0038including a compound as disclosed by Kato as stated in the rejection of claim 5 above (para. 0032-0038).

Claims 4-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 9,478,758 B1).
Tsai discloses a compound  shown in col. 3 of the page reproduced from Tsai  and where R.sup.1 is for example the second compound in col. 4 of Tsai.


￼
    PNG
    media_image3.png
    654
    489
    media_image3.png
    Greyscale








      Y.sub.1 and Y.sub.2 in the compound below may be CR.sup.11R.sup.12 (ccol. 5, lines 10-15), in which R.sup.11 R.sup.12 are for example aryl  and may be phenyl as shown in col. 5 of Tsai 


    PNG
    media_image4.png
    877
    637
    media_image4.png
    Greyscale




It would have been within the ordinary skill in the art to have combined the features disclosed by Tsai as stated above in order to obtain a structure corresponding to the structure of the present claim 4.
            Re claim 5:  It would have been within the ordinary skill in the art to have  obtained the compound in the last column of the first row of page 14 of the present claims by combining the structure of col. 4, lines 28-35 of Tsai as shown above in the portion of Tsai on page 7 of the present Office Action with the structure in col. 5, lines 55-60 and the structure in col. 6, lines 5-12 of Tsai .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895